Citation Nr: 0823650	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-02 351	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

In July 2004, the Board remanded the claim on appeal for 
further development.  As instructed in the remand, the AMC 
sent the veteran letters in July 2004 and July 2007 asking 
for further information and also contacted CURR and the 
National Personnel Records Center (NPRC) to help verify his 
alleged stressors.  After receiving negative responses from 
CURR in November 2006 and the NPRC in April 2007 and a 
response from the veteran in May 2006 indicating that he had 
no further evidence to submit, the AMC determined in the 
April 2008 supplemental statement of the case (SSOC) that the 
veteran's stressors could not be verified.  Further, 
regarding the VA examinations scheduled pursuant to the 
remand, although the veteran attended an examination in 
February 2005, the record reflects that another examination 
was scheduled in March 2008 following the completion of the 
CURR and NPRC development.  However, during the second 
examination, the veteran stated that he had taken the 
examination so many times and he was not going to answer any 
more questions and left.  As such, potentially relevant 
information could not be obtained from this examination.  
38 C.F.R. § 3.655.  The Board must emphasize for the veteran 
that the duty to assist is not a one way street and it is 
ultimately the veteran's responsibility to support his claims 
with appropriate evidence, which in this case entailed 
attending his scheduled VA examination.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Given the foregoing, 
the Board finds that VA has substantially complied with the 
July 2004 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.

2.  Credible supporting evidence to support the occurrence of 
the in-service stressors which the veteran alleges to have 
experienced has not been submitted, and the description of 
the in-service stressors by the veteran do not provide 
sufficient detail such that they are likely to be verified by 
further attempts.

3.  The veteran's PTSD is not the result of a verified 
stressful event which occurred during his period of active 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in July 2003 and July 2004.  Although 
these letters were not sent prior to the original 
adjudication of the veteran's claim, his claim was 
subsequently readjudicated in an April 2008 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Additionally, the letters addressed all of the notice 
elements.  In this case, the fact that the notice did not 
address either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.


Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records and 
VA treatment records.  As discussed above, the veteran was 
afforded VA examination in February 2005 and March 2008.  

The Board notes that the record reflected that the veteran 
was treated at VAMCs in 1981 and 1985 for alcohol abuse and 
addiction.  As the veteran did not indicate that he was 
treated for PTSD during that period of time and the Board is 
conceding that the veteran had a past history of alcohol and 
drug abuse, a remand is not necessary to obtain any treatment 
records pertaining to his alcohol and addiction treatment.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  VA General Counsel has held that 
"[t]he ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by- case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  VA 
O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000).

If the VA determines that the veteran engaged in combat with 
the enemy or was a POW and the alleged stressor is combat or 
POW related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

Where a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272 (1999).

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Pond v. West, 12 Vet. App. 341, 
345 (1999) (Observing that in a case where the claimant was 
also a physician, and therefore a medical expert, the Board 
could consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service nor did he 
serve in Vietnam in country.  The veteran's duties as 
verified by service personnel records have not been 
recognized as combat-related, nor has he alleged that he 
participated in combat.  Further, his service records did not 
show that he received any awards or decorations indicative of 
combat service, such a Bronze Star with V Device or Purple 
Heart.  The Board therefore finds that the veteran is not 
shown to have engaged in combat with the enemy.  Indeed, as 
discussed in detail below, the veteran does not contend 
otherwise.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In his January 2002 PTSD 
questionnaire and 2001 VA treatment entries, the veteran 
listed his stressors as witnessing Specialist A being killed 
in a bar fight in 1962, being jailed as a result of the bar 
fight and physically assaulted by German police, and 
witnessing Specialist B being run over by a truck in 1963.  
The veteran contended that he developed PTSD symptoms as a 
result of these incidents.  

The Board notes that other than the veteran's statements 
regarding the occurrence of the aforementioned stressors, the 
claims folder does not contain any additional evidence of the 
events' actual happening.  In this regard, the veteran's 
service treatment records do not support his claim as they 
are negative for complaints, treatment, or diagnosis of PTSD 
or any other psychiatric problems.  Pursuant to the July 2004 
remand, CURR attempted to verify the veteran's alleged 
stressors.  However, in November 2006, CURR responded that it 
was unable to locate any unit records for the veteran and the 
U.S. Army Crime Records Center and U.S. Army Criminal 
Investigation Command stated that they did not have any 
records of the alleged incidents.  As instructed by CURR, the 
NPRC was contacted to search the morning reports for the 
names of the alleged casualties.  However, in April 2007, the 
NPRC responded that the veteran's unit was not listed for the 
alleged stressor of Specialist A's death and a ninety day 
period was required to conduct a search for Specialist B's 
death.  The veteran was informed that a ninety day period was 
required to perform another search in a July 2007 letter but 
he did not respond with the necessary information so another 
search could not be conducted.  See  M21-1MR, Part 
IV.ii.1.D.14.d (VA is not obligated to verify stressors that 
are too vague; the claimant must provide, at a minimum, a 
stressor that can be documented, the location of where the 
incident occurred, the approximate date within 2 months, and 
the unit of assignment).  As such, the veteran's alleged 
stressors were not verified.  

As noted above, when a claim for PTSD involves an alleged 
personal assault, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may 
constitute credible evidence of the stressor.  The Board 
acknowledges that the veteran's service treatment records 
reflected that he was treated for a cut on his right knuckle 
in September 1962.  However, he specifically denied hitting 
someone.  There were no reports of bruises on other parts of 
his body consistent with the veteran's account of being 
physically abused.  Further, while his service personnel 
records indicated that he was disciplined in June 1963, July 
1963, and May 1964 for being absent from his unit and 
disrespect, the Board does not find this information 
sufficient to corroborate the veteran's alleged assault by 
the German police.  Further, the post service VA treatment 
reports did not reflect that the veteran reported that he was 
abused by the German police when seeking treatment for his 
PTSD.  Moreover, there is no indication in the record that 
the veteran was absent from his unit or disrespectful to his 
supervisors as a result of witnessing the specialists' 
deaths.  

Further, the Board notes the veteran's statements in his 
December 2002 Form 9 that he was unable to find gainful 
employment and turned to alcohol following his trauma in 
service.  However, the Board finds it significant that 
following an August 1994 denial for non-service connected 
pension, in a February 1995 Form 9, the veteran alleged that 
he became depressed because of thyroid and other health 
problems and he began to use drugs because he could not get a 
job.  Importantly, nowhere in this document did the veteran 
mention his alleged stressors or any PTSD symptoms.  In fact, 
the veteran did not report these alleged stressors until he 
filed his claim in December 2001.  Moreover, the Board finds 
it extremely significant and highly probative that when 
admitted and also following a two month treatment for PTSD at 
a VAMC, the clinician noted that the veteran was clearly 
primarily there because he was seeking compensation instead 
of improvement in functioning.  After considering the 
evidence as a whole, the Board finds that the veteran's 
accounts of his alleged stressors lack in credibility because 
the veteran did not seek treatment for PTSD or allege any in-
service stressors until he filed his claim and a clinician 
who specialized in PTSD treatment determined that the veteran 
was primarily motivated to attend a training program for 
compensation purposes.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence).

In sum, although the veteran was a diagnosis of PTSD based on 
his alleged stressors, VA is unable to verify the veteran's 
claimed in-service stressors, and his lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  Thus, because the 
veteran's diagnosis of PTSD was not based upon a verified in-
service stressor, the claim for service connection for PTSD 
must be denied.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


